UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): February 20, 2008 SED International Holdings, Inc. . (Exact name of Registrant as specified in its charter) Georgia 0-16345 22-2715444 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 4916 North Royal Atlanta Drive, Tucker, Georgia (Address Of Principal Executive Office) (Zip Code) Registrants telephone number, including area code: (770) 491-8962 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) SECTION 5-CORPORATE GOVERNANCE AND MANAGEMENT Item 5.02: Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (e) On February 20, 2008, SED International Holdings, Inc. (the Company) through SED International, Inc., its operating subsidiary, and Jonathan Elster entered into an Amended and Restated Employment Agreement. The principal change was to add a provision for liquidated damages in the event of a change in control. A copy of the Amended and Restated Employment Agreement is attached as Exhibit 10.1 hereto. SECTION 9-FINANCIAL STATEMENTS AND EXHIBITS Item 9.01: Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Amended and Restated Employment Agreement between SED International, Inc. and Jonathan Elster dated February 20, 2008. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SED International Holdings, Inc. Dated: February 21, 2008 By: /s/ Lyle Dickler Lyle Dickler, Vice President of Finance
